Citation Nr: 1544178	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  09-01 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to an evaluation in excess of 30 percent (20 percent for compensation purposes after subtraction of 10 percent for the pre-service level of disability) for left hip arthritis, status post fracture.

3.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from April 1972 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008, January 2010 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

This case was last before the Board in June 2014, when the Board denied service connection for a right hip disorder and increased evaluations for the Veteran's lip hip and left knee disabilities.  The Veteran timely appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the parties agreed to vacate the June 2014 Board decision with respect to the above issues and to remand those claims to the Board for further development and clarification.  The case has been returned to the Board at this time in compliance with the July 2015 Joint Motion for Remand and Court Order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board notes that it additionally remanded claims for service connection for posttraumatic stress disorder (PTSD) and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in the June 2014 Board decision; at this time, it appears that development in compliance with that remand is ongoing as to those issues and that those issues have not been recertified to the Board at this time for appellate review.  Accordingly, the Board will not address those issues further in this decision, although the AOJ is reminded that it should continue to address those issues on remand as well.

REMAND

Respecting the right hip service connection claim, the parties agreed in the Joint Motion for Remand that the record demonstrated the existence of VA Vocational Rehabilitation records from 1996 or 1997 existed, but had not been obtained and were potentially relevant.  Accordingly, the Board remands that claim in order for those records to be obtained, as well as any other ongoing private or VA treatment records which may be outstanding.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With regards to the increased evaluation claims for the left hip and left knee claims, the parties agreed to vacate the Board's decision for failure to adequately consider the application of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), quoting as follows: "[l]imiting referrals for extraschedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities."  Specifically, VA failed to consider the effects of his medication side effects on his functional impairment.  The Board finds that a remand is necessary in order for the AOJ to determine in the first instance whether extraschedular referral under Johnson is appropriate.  

Finally, the Board notes that the Veteran's last VA examination of his left hip and left knee disabilities was in May 2013, over two years ago at this time.  Given the necessity of remanding of those issues above, the Board finds that on remand the Veteran should be afforded a new VA examination of those disabilities in order to facilitate orderly and efficient adjudication of those claims.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Salem VA Medical Center, or any other VA medical facility that may have treated the Veteran, since April 2013 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hip and left knee disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Obtain any VA Vocational Rehabilitation records, particularly from 1996 or 1997, that may exist and associate those documents with the claims file.  If those records are unavailable and further attempts to obtain those records would be futile, such should be noted in a memorandum of unavailability that is associated with the claims file and the Veteran should be so notified.

4.  Schedule the Veteran for a VA comprehensive orthopedic examination with an appropriate physician in order to determine the current nature and severity of his left hip and left knee disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

The VA examiner should conduct range-of-motion testing and provide commentary regarding functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must estimate the effect of all functional losses, including due to pain, incoordination, lack of endurance, weakness, fatigability, and flare-ups, etc., by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses and identify the level of limited motion that would equate to such a level of disability).  This should be done for all ranges of motion.  

Additionally, the examiner should specifically comment as to the following:

(a) Left Knee Disability: The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's left knee.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so report.  

The examiner should additionally comment as to whether the Veteran's left knee is ankylosed, and if so, whether such is favor or unfavorable and at what angle his left knee is ankylosed.

The examiner should also address any meniscus impairment, specifically noting whether it is part of the service-connected disability and whether it is tantamount to a dislocated cartilage, causing frequent episodes of locking, pain, and effusion.

The examiner should also comment as to whether there is any left tibia and fibula impairment, to include whether there is malunion of the left tibia and fibula and if so, whether such results in a slight, moderate or marked left ankle or knee disability; or, whether there is nonunion of the left tibia and fibula with loose motion that requires the use of a brace.

(b) Left Hip Disability: The examiner should specifically comment as whether there is ankylosis of the Veteran's left hip, and if so whether such is: favorable in flexion at an angle between 20 and 40 degrees and slight adduction or abduction; intermediate; or, unfavorable, extremely unfavorable ankylosis, with the foot not reaching the ground and necessitating crutches. 

The examiner should also comment as to whether there is an impairment of the Veteran's left thigh as a result of his left hip disability, and if so whether such results in: limitation of rotation of his left leg such that he cannot toe-out more than 15 degrees; limitation of adduction such that he cannot cross his legs; or, limitation of abduction such that motion beyond 10 degrees is lost.  

The examiner should also comment as to whether there is an impairment of the Veteran's left femur as a result of his left hip disability, and if so, is such impairment: malunion of the left femur and if so, if such results in a slight, moderate, or marked hip or knee disability; whether there is a fracture of the surgical neck of his left femur with a false joint; or, whether there is fracture of the shaft or anatomical head of the left femur, resulting in either nonunion with loose motion (spiral or oblique fracture) or without loose motion but with weightbearing preserved by use of a brace.

The examiner should finally indicate whether the Veteran has a left flail hip joint.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following the above development, the AOJ should consider whether referral to the Director of Compensation and Pension Services or the Undersecretary for Benefits for extraschedular consideration is appropriate under 38 C.F.R. § 3.321 and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  If the AOJ determines that referral is not appropriate, the AOJ should associate a memorandum with the claims file dictating the rationale and reasoning for its conclusion of non-referral under VA law and regulations.  The AOJ should additionally address that issue in any supplemental statement of the case issued pursuant to the subsequent Remand Directives.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for a right hip disorder and increased evaluation claims for left hip and left knee disabilities, to include a discussion of entitlement to extraschedular consideration for those disabilities under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

